DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: the application 17/333,650 filed 5/28/2021 as a Continuation of application 17/245,787 filed 4/30/2021, itself a reissue of application 15/557,956 filed 9/13/2017, now US Pat 10,374,843.

Bauman Type Continuation or Divisional
The instant application was identified, on filing, as a continuation of Application No. 17/245,787, which is/was an application for reissue of Patent No. 10,374,843. See the Application Data Sheet (ADS) and the first paragraph of the specification filed on 5/28/2021 as part of the original filing of the instant application. Also see 37 CFR §1.76. 
The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.175. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.
The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of reissue Application No. 17/245,787, which is/was an application for reissue of Patent No. 10,374,843. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on 6/8/2021.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.
As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.
	Thus for the purposes of this application the effective filing date of the claims will be considered at earliest to be 4/30/2021, the filing date of the 17/245,787 reissue. Since the parent reissue application was filed more than one year after the grant date of Patent No. 10,374,843, the patent qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchi, US Pat 10,374,8432.
As to claim 25, Kuchi discloses:
A method for generating a waveform for data communication, the method comprising: 
	Kuchi discloses a method for generating a waveform. Kuchi at col. 4 ll. 36-43.
applying, by a transmitter, a constellation specific phase rotation between consecutive data symbols in a data stream to obtain a constellation rotated data stream;
	Kuchi discloses this step at col. 4 ll. 43-46.
obtaining, by the transmitter, a Discrete Fourier transform (DFT) spread signal from the constellation rotated data stream in frequency domain using a DFT, wherein said DFT is at least one of a one-sided DFT and a two-sided DFT; 
	Kuchi discloses this step at col. 4 ll. 54-59.
mapping, by the transmitter, the DFT spread signal using one of a localized subcarriers and distributed subcarriers, to produce a mapped spread signal; 
	Kuchi discloses this step at col. 5 ll. 1-4.
applying, by the transmitter, a frequency domain pulse shaping filter to the mapped DFT spread signal to obtain a filtered spread signal, wherein the frequency domain pulse shaping filter is a DFT of samples of a time domain pulse shaping filter, wherein said DFT is one of a one-sided DFT and a two-sided DFT; 
	Kuchi discloses this step at col. 4 ll. 60-67.
and processing, by the transmitter, the filtered spread signal to generate a waveform.
	Kuchi discloses this step at col. 3 l. 60-col. 4 l. 2.
	Further as to claim 26,
wherein the DFT spread signal is one of DFT of the constellation rotated data stream and periodic extension of the DFT of the constellation rotated data stream in the frequency domain.
	Kuchi discloses both at col. 5 ll. 42-65 and col. 8 ll. 1-18
Further as to claim 27,
The method as claimed in claim 25, wherein the size of the DFT of the samples of a time domain pulse shaping filter is less than or equal to the length of DFT spread signal.
	Kuchi discloses this at col. 7 l. 56-col. 8 l. 47.

Further as to claim 28,
The method as claimed in claim 25, wherein the size of the DFT of the samples of a time domain pulse shaping filter is equal to the size of the constellation rotated data stream.
	Kuchi discloses this at col. 7 l. 56-col. 8 l. 47.
Further as to claim 29,
The method as claimed in claim 25, wherein the samples of a time domain pulse shaping filter includes only causal samples.
	Kuchi discloses this at col. 12 ll. 23-44.
	Further as to claim 30,
The method as claimed in claim 25, wherein the samples of a time domain pulse shaping filter includes both causal and non-causal samples.
	Kuchi discloses this at col. 7 l. 56-col. 8 l. 47.
	Further as to claim 31,
The method as claimed in claim 25, wherein the size of the non-zero values of a time domain pulse shaping filter is two.
	Kuchi discloses this at col. 8 ll. 19-26.
	Further as to claim 32,
The method as claimed in claim 25, wherein the size of the non-zero values of the samples of a time domain pulse shaping filter is at least three.
	Kuchi discloses this at col. 8 ll. 19-26.
Further as to claim 33,
The method as claimed in claim 25, wherein the constellation specific phase rotation is 90 degrees and the constellation is BPSK.
	Kuchi discloses this at col. 14 ll. 17-37.
	Further as to claim 34,
The method as claimed in claim 25, wherein the method comprises adding at least one of a cyclic prefix and a cyclic suffix to the data stream after performing an Inverse Fourier transform on the filtered spread signal, to obtain a time domain filtered spread signal.
	Kuchi discloses this at col. 5 ll. 5-8.

As to claim 35, Kuchi discloses:
A transmitter, wherein the transmitter comprises:
Kuchi discloses a method for generating a waveform. Kuchi at col. 4 ll. 36-43.
a phase rotator operable to apply a constellation specific phase rotation between
consecutive data symbols in a data stream to obtain a constellation rotated data stream;
	Kuchi discloses this phase rotator at col. 4 ll. 43-46.
a controller operable to obtain a Discrete Fourier transform (DFT) spread signal from the constellation rotated data stream in frequency domain using a DFT, wherein said DFT is at least one of a one-sided DFT and a two-sided DFT, and wherein the controller is operable to map the DFT spread signal, using one of a localized subcarriers and distributed subcarriers, to produce a mapped spread signal; and
Kuchi discloses this controller at col. 4 l. 54-col. 5 l. 4.
a frequency domain pulse shaping filter operable to filter the mapped DFT spread signal to obtain a filtered spread signal, wherein the frequency domain pulse shaping filter is a DFT of samples of a time domain pulse shaping filter, and wherein said DFT is one of a one-sided DFT and a two-sided DFT, and wherein the filtered spread signal is processed to generate a waveform.
	Kuchi discloses this step at col. 4 ll. 60-67 and col. 3 l. 60-col. 4 l. 2.

	Further as to claim 36,
The transmitter as claimed in claim 35, wherein the DFT spread signal is one of DFT of the constellation rotated data stream and periodic extension of the DFT of the constellation rotated data stream in the frequency domain.
	Kuchi discloses both at col. 5 ll. 42-65 and col. 8 ll. 1-18.
	Further as to claim 37,
The transmitter as claimed in claim 35, wherein the size of the DFT of the samples of a time domain pulse shaping filter is less than or equal to the length of DFT spread signal.
	Kuchi discloses this at col. 7 l. 56-col. 8 l. 47.
	Further as to claim 38,
The transmitter as claimed in claim 35, wherein the size of the DFT of the samples of a time domain pulse shaping filter is equal to the size of the constellation rotated data stream.
	Kuchi discloses this at col. 7 l. 56-col. 8 l. 47.
	Further as to claim 39,
The transmitter as claimed in claim 35, wherein the samples of a time domain pulse shaping filter includes only causal samples.
	Kuchi discloses this at col. 12 ll. 23-44.
	Further as to claim 40,
The transmitter as claimed in claim 35, wherein the samples of a time domain pulse shaping filter includes both causal and non-causal samples.
	Kuchi discloses this at col. 7 l. 56-col. 8 l. 47.
	Further as to claim 41,
The transmitter as claimed in claim 35, wherein the size of the non-zero values of a time domain pulse shaping filter is two.
	Kuchi discloses this at col. 8 ll. 19-26.
	Further as to claim 42,
The transmitter as claimed in claim 35, wherein the size of the non-zero values of the samples of a time domain pulse shaping filter is at least three.
	Kuchi discloses this at col. 8 ll. 19-26.
	Further as to claim 43,
The transmitter as claimed in claim 35, wherein the constellation specific phase rotation is 90 degrees and the constellation is BPSK.
	Kuchi discloses this at col. 14 ll. 17-37.
	Further as to claim 44,
The transmitter as claimed in claim 35, wherein the transmitter comprises adding at least one of a cyclic prefix and a cyclic suffix to the data stream after performing an Inverse Fourier transform on the filtered spread signal, to obtain a time domain filtered spread signal.
Kuchi discloses this at col. 5 ll. 5-8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.
        2 It is noted that, assuming that the instant claims are supported by the parent reissue application under 35 USC 112(a), all of the claims in the instant application must by definition also be described and anticipated by the underlying patent as the instant application and the patent comprise the same disclosure.